Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,559,267 to Kaufhold et al. in view of U.S. Patent No. 5,086,110 to Xiao et al.
As to claims 15-18, 21-22, Kaufhold discloses a thermoplastic polyurethane (TPU) that exhibits reduced fogging comprising the reaction product of an organic diisocyanate, a polyester polyol, and chain extenders that include 1,4-butanediol and 1,6-hexanediol (Examples 1-3) at equivalent ratios of 95 to 105 (2:41-42) wherein the preferred diisocyanates for applications with particularly high light stability requirements are aliphatic diisocyanates such as 100% hexamethylene diisocyanate (preferred embodiment) and 1,12-dodecane diisocyanate (3:4). Kaufhold further discloses the use of oxidation and light stabilizers in amounts of up to 20wt% relative to the total quantity of TPU (5:29-30)
Kaufhold does not expressly disclose a preference for 1,12-dodecane diisocyanate.
Xiao discloses polyurethanes prepared from 1,12-dodecane diisocyanate and polyester polyols (Abstract). Xiao compares 1,12-dodecane diisocyanate with other aliphatic diisocyanates including hexamethylene diisocyanate and found that 1,12-dodecane diisocyanate enhances production efficiency (less reaction time and less amount of 
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace HDI of Kaufhold with 1,12-dodecane diisocyanate taught in both references because of the enhanced production efficiency and higher tensile strengths associated with 1,12-dodecane diisocyanate in analogous polyurethane systems (Table 5 of Kaufhold).
As to claims 19-20, Kaufhold discloses number average molecular weights of the polyols range from 600 to 10,000 (2:30-31).
As to claims 23-24, Kaufhold discloses a continuous process for preparing the TPU wherein a mixture comprising chain extender, polyol, catalyst, and light stabilizer was heated with stirring and mixed with the diisocyanate component and pelletized (6:25-40).
As to claims 25-28, Kaufhold discloses TPU moldings, shaped articles, and powder-slush processes of using the TPU to produce moldings, films and sheets (1:62-67, 5:54-61).

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Xiao is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Xiao solved the same problem as the applicant, i.e. fast industrial processability using dodecane diisocyanate over conventional aliphatic diisocyanates, such as hexamethylene diisocyanate.

Lastly, applicants have argued that their unexpected results in the improved mechanical properties of the thermoplastic polyurethane rebut the prima facie case of obviousness.  In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  The examples only use 1,10-decanediisocyanate, 1,6-hexanediol and three specific polyols with molecular weights of 2,000 g/mol.  The claims are open to many types of polyols with molecular weights that range from 500 to 8,000, a large list of chain extenders, and 1,12-diisocyantodecane.   Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued improved mechanical properties is necessarily possessed by the claimed composition.  Furthermore, it is by no means clear that showings of improved mechanical properties would be considered to be unexpected in view of the disclosures of Xiao.  Xiao compares 1,12-dodecane diisocyanate with other aliphatic diisocyanates including hexamethylene diisocyanate and found that 1,12-dodecane diisocyanate enhances production efficiency (less reaction time and less amount of catalyst) and also results in polyurethanes with higher tensile strength (improved mechanical properties) when compared with other types of aliphatic diisocyanates (Table 5, 7:23-24, 35).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763